[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________                         FILED
                                                                     U.S. COURT OF APPEALS
                                    No. 07-12031                       ELEVENTH CIRCUIT
                                                                           April 14, 2008
                              ________________________
                                                                        THOMAS K. KAHN
                                                                             CLERK
                          D.C. Docket No. 06-20442 CR-UUB

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                            versus

DWIGHT MOSS,

                                                                   Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                      (April 14, 2008)

Before WILSON, COX and BOWMAN,* Circuit Judges.

PER CURIAM:




       *
        Honorable Pasco M. Bowman II, United States Circuit Judge for the Eighth Circuit, sitting
by designation.
      The Appellant, Dwight Moss, presents five arguments on appeal: (1) that the

district court erred in denying his motion for judgment of acquittal; (2) that the

district court erred in denying his motion to suppress and in denying a Franks

hearing; (3) that the district court abused its discretion by admitting evidence that a

bulletproof vest was found in his residence; (4) that the district court incorrectly

determined the amount of loss in calculating the advisory guidelines; and (5) that his

sentences are unreasonable.

      Having considered the briefs and relevant parts of the record, and having heard

oral argument, we conclude that Appellant’s arguments lack merit. We affirm

Appellant’s convictions and sentences.

      AFFIRMED.




                                          2